 Case 2:20-cv-00537-JNP-DBP Document 2 Filed 07/29/20 PageID.3 Page 1 of 5




Chris Martinez (#11152)
Jonathan C. Williams (#16194)
DORSEY & WHITNEY LLP
111 South Main Street, Suite 2100
Salt Lake City, UT 84111
Telephone: (801) 933-7360
Facsimile: (801) 933-7373
martinez.chris@dorsey.com
williams.jon@dorsey.com

Attorneys for Defendant Susan Corbo

            IN THE U.S. DISTRICT COURT FOR THE DISTRICT OF UTAH

 RAIN INTERNATIONAL, LLC., a Delaware
 limited liability company

        Plaintiff,
                                                            NOTICE OF REMOVAL
 vs.

 CHRISTINA RAHM COOK dba MERCI
 DUPRE, LLC; PERSONALIZED                                 Civil No.: 2:20-cv-00537-JNP
 HEALTHCARE SOLUTION, LLC dba                                  Judge: Jill N. Parrish
 BOOTHEEL LABS; SIMPLY
 WHOLEISTIC INC. dba ROOT, INC.;
 CLAYTON THOMAS dba ROOT
 WELLNESS; PREDICTED HEALTH
 VENTURES, LLC; SUSAN CORBO;
 INTERNATIONAL SEED NUTRITION
 SOCIETY, LLC; and DOES 1 through 5,

                     Defendants.

       Defendant Susan Corbo hereby files this Notice of Removal pursuant to 28 U.S.C.

§§ 1441(b), 1446, and 1332 et seq., and in support thereof states as follows:

I.          BACKGROUND

       1.      Plaintiff Rain International, LLC commenced this action on June 23, 2020 in the

Fourth Judicial District Court, Salt Lake County, State of Utah, a court located within this

District, with Case Number 200300081. See Complaint, attached hereto as Exhibit A.
 Case 2:20-cv-00537-JNP-DBP Document 2 Filed 07/29/20 PageID.4 Page 2 of 5




       2.        Defendant Susan Corbo was served on June 30, 2020.

       3.        Susan Corbo is filing this Notice of Removal within 30 days of being served.

       4.        Removal is proper because diversity jurisdiction exists in this case pursuant to 28

U.S.C. § 1332.

       5.        Rain International, LLC is a Delaware company, with its principal place of

business in Utah. See Exhibit A, ¶ 1. On information and belief, the sole member of Rain

International, LLC is a Utah citizen. Rain International, LLC is a citizen of Utah within the

meaning of 28 U.S.C. § 1332.

       6.        Christina Rahm Cook dba Merci Dupre, LLC resides in Tennessee. See Exhibit

A, ¶ 2. Christina Rahm Cook is a citizen of Tennessee within the meaning of 28 U.S.C. § 1332.

       7.        Personalized Healthcare Solution, LLC dba Bootheel Labs is a Tennessee limited

liability company and its principal place of business is in Brentwood, Tennessee. See Exhibit A,

¶ 3. Its sole member is Clayton Thomas who is a resident of Tennessee. See Consent to

Removal, attached as Exhibit B, and Exhibit A, ¶ 5. Personalized Healthcare Solution, LLC dba

Bootheel Labs is a citizen of Tennessee within the meaning of 28 U.S.C. § 1332.

       8.        Simply Wholeistic Inc. dba Root, Inc. is a Tennessee corporation whose office

and principal place of business is Brentwood, Tennessee. See Exhibit A, ¶ 4. Simply Wholeistic

Inc. dba Root, Inc. is a citizen of Tennessee within the meaning of 28 U.S.C. § 1332.

       9.        Clayton Thomas dba ROOT Wellness resides in Tennessee. See Exhibit A, ¶ 4.

Clayton Thomas is a citizen of Tennessee within the meaning of 28 U.S.C. § 1332.

       10.       Susan Corbo resides in New York. See Exhibit A, ¶ 7. Susan Corbo is a citizen

of New York within the meaning of 28 U.S.C. § 1332.




                                                  2
 Case 2:20-cv-00537-JNP-DBP Document 2 Filed 07/29/20 PageID.5 Page 3 of 5




       11.     Predicted Health Ventures, LLC is a Wyoming limited liability company with its

principal place of business in Brentwood, Tennessee. See Exhibit A, ¶ 6. Predicted Health

Ventures, LLC’s sole member is Christina Rahm Cook who is a Tennessee resident. See

Consent to Removal, attached as Exhibit C, and Exhibit A, ¶¶ 2 and 6. Predicted Health

Ventures, LLC is a citizen of Tennessee within the meaning of 28 U.S.C. § 1332.

       12.     International Seed Nutrition Society, LLC is a Missouri limited liability company

with its principal place of business in Tennesee. See Exhibit A at ¶ 8. International Seed

Nutrition Society, LLC was formed by individuals who are not residents of Utah. See Exhibit C.

International Seed Nutrition Society, LLC has no members as its operating agreement was never

finalized. See Exhibit C. International Seed Nutrition Society, LLC is a citizen of Missouri

within the meaning of 28 U.S.C. § 1332.

       13.     The parties in this action are therefore citizens of different states, satisfying the

diversity requirements under 28 U.S.C. § 1332 (a)(1).

       14.     Plaintiff seeks more than $300,000 in damages. In its Prayer for Relief, Plaintiff

asks for damages, “in an amount to be determined at trial, not less than $300,000.” See Exhibit

A, at Prayer for Relief, page 19.

       15.     Accordingly, the actual amount in controversy exceeds the jurisdictional

minimum set forth in 28 U.S.C. § 1332(a), and thus, Plaintiffs’ Complaint vests this Court with

jurisdiction based on 28 U.S.C. § 1332(a).

       16.     All defendants have consented to removal. See Exhibits B and C.

II.    PROCEDURES FOR REMOVAL UNDER 28 U.S.C. §1446

       17.     In Accordance with 28 U.S.C. § 1446, this Notice of Removal is accompanied by

the following documents:




                                                  3
 Case 2:20-cv-00537-JNP-DBP Document 2 Filed 07/29/20 PageID.6 Page 4 of 5




        •      Exhibit A – Complaint, Case No. 200300081 (Fourth Judicial District Court, Utah

               Lake County, Utah, filed June 23, 2020);

        •      Exhibit B – Clayton Thomas, Personalized Healthcare Solution, LLC dba

               Bootheel Labs, and Simply Wholeistic Inc. dba Root, Inc.’s Consent to Removal;

        •      Exhibit C – Christina Rahm Cook and Predicted Health Ventures, LLC’s Consent

               to Removal;

        •      Exhibit D – All other process, pleadings and orders served or attempted to be

               served upon defendants in the above referenced state court action;

        •      Exhibit E - The state court docket sheet;

        18.    Other than the documents attached as Exhibits A-E, no pleadings, process, orders

or other documents in the case have been served or otherwise received by Susan Corbo or are

presently on file in the state court and accessible by Susan Corbo.

        19.    Susan Corbo is serving written notification on Plaintiff’s counsel and filing a

Notification of Removal, attaching a copy of this Notice of Removal, with the Clerk in the

Fourth Judicial District Court, Utah County, State of Utah.

        WHEREFORE, notice is given that this action is removed from the Fourth Judicial

District Court, Utah County, State of Utah, to the United States District Court for the District of

Utah.

        Dated this 29th day of July, 2020.

                                              Respectfully submitted,

                                              /s/ Chris Martinez
                                              Chris Martinez
                                              Jon Williams
                                              Attorneys for Susan Corbo




                                                 4
 Case 2:20-cv-00537-JNP-DBP Document 2 Filed 07/29/20 PageID.7 Page 5 of 5




                             CERTIFICATE OF SERVICE

      I hereby certify that on the 29th day of July, 2020, the foregoing NOTICE OF

REMOVAL was served via U.S. mail and e-mail upon the following:

Matthew G. Grimmer
GRIMMER DAVIS REVELLI & BALLIF, PC
UCCU Financial Center
3333 N. Digital Drive, Suite 460
Lehi, Utah 84043
mgrimmer@grimmerdavis.com


                                          /s/ Chris Martinez




                                             5
